DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “fixation element” in claims 1, 13, and 18; “clamp element” in claims 1, 13, and 18; “support element” in claims 7, 8, 16, 24, and 25; “dynamization mechanism” in claims 12 and 27.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Objections
Claims 1, 2, 13, 17-19 are objected to because of the following informalities:  
Regarding claim 1, in line 9, “the first and second shaft” should be “the first and second shafts”.  
Regarding claim 2, in lines 2-3, “first and second shaft overlaps” should be “the first and second shafts overlap”.
Regarding claim 13, in line 11, “the first and second shaft” should be “the first and second shafts”.  
Regarding claim 17, in lines 2-3, “first and second shaft overlaps” should be “the first and second shafts overlap”.
Regarding claim 18, in line 8, “the first and second shaft” should be “the first and second shafts”.  
Regarding claim 19, in lines 2-3, “first and second shaft overlaps” should be “the first and second shafts overlap”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-4, 6-12, 14-17, and 20-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2-4, it is unclear if the clamp band and clamping bolt are different elements from the clamp element and fixation element recited in claim 1, from which claims 2-4 depend.  For the purpose of examination, it is assumed the clamp band further defines the clamp element and the clamping bolt further defines the fixation element.  
Regarding claim 6, from which claims 7-11 depend, it is unclear if the ball joint of claim 6 is different from the ball and socket joint each connector has in claim 1.  For the purpose of examination, it is assumed they are the same.
Regarding claim 8, it is unclear if the spring of claim 8 is different from the elastic element of claim 6, from which claim 8 depends.  For the purpose of examination, it is assumed the spring further defines the elastic element.  
Regarding claim 12, “the female connector” lacks antecedent basis.  For the purpose of examination, it is assumed one of the connectors is a female connector.
Regarding claim 14, it is unclear whether the “opposite male and female connectors” are different from the opposite connectors recited in claim 13, from which claim 14 depends.  For the purpose of examination, it is assumed the opposite male and female connectors further define the opposite connectors.  
Regarding claim 15, from which claim 16 depends, it is unclear if the ball joint of claim 6 is different from the ball and socket joint each connector has in claim 1.  For the purpose of examination, it is assumed they are the same.
Regarding claim 17, it is unclear if the clamp band and clamping bolt are different elements from the clamp element and fixation element recited in claim 13, from which claim 17 depends.  For the purpose of examination, it is assumed the clamp band further defines the clamp element and the clamping bolt further defines the fixation element.  
Regarding claims 20-22, it is unclear if the clamp band and clamping bolt are different elements from the clamp element and fixation element recited in claim 18, from which claims 20-22 depend.  For the purpose of examination, it is assumed the clamp band further defines the clamp element and the clamping bolt further defines the fixation element.  
Regarding claim 23, from which claims 24-26 depend, it is unclear if the ball joint of claim 23 is different from the ball and socket joint each connector has in claim 18.  For the purpose of examination, it is assumed they are the same.
Regarding claim 25, it is unclear if the spring of claim 25 is different from the elastic element of claim 23, from which claim 8 depends.  For the purpose of examination, it is assumed the spring further defines the elastic element.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0066931 (Myers) in view of U.S. Patent Application Publication No. 2009/0036892 (Karidis). 
Regarding claim 1, Myers discloses an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; opposite connectors (608/610) respectively coupled to an end portion of the first or the second shaft and each including a ball (612/614) and socket (536/534) joint; one shaft (600) having an internal diameter that is slightly larger than the external diameter than the other shaft (602) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0082] and [0092]); a clamp element (620) provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft (see paragraph [0094] and Figs. 7 and 9); a manually operated fixation element (626) acting on the clamp element for exerting said fast gripping action (see paragraph [0094]).
Myers fails to disclose said first and second shafts of the strut being realized by a synthetic radiolucent plastic material.  However, Karidis discloses that an external fixation strut (75) can have shafts (100/200) realized by a synthetic radiolucent plastic material (see paragraph [0014]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to manufacture the shafts of Myers to be realized by a synthetic radiolucent plastic material as suggested by Karidis in order to allow for light-weight, low-cost struts that do not obstruct imaging of a healing bone area of interest (see Karidis, paragraphs [0014] and [0034]).
Regarding claim 5, Myers discloses wherein each ball and socket joint connector is structured to allow an angular movement of the corresponding connector with a spherical angle up to at least 90° (see paragraph [0086]; +/- 45 degrees range of motion allows an angle up to at least 90 degrees from +45 degrees to -45 degrees).
Regarding claim 13, Myers discloses a fixation system including at least a first and a second fixation ring and/or at least a fixation arch (808) interconnected by some fixation struts (506/508) (understood by the Examiner to mean the system includes at least one ring or fixation arch interconnected by a plurality of fixation struts to another external fixation device) wherein at least one of said fixation struts comprises: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; opposite connectors (608/610) respectively coupled to an end portion of the first or the second shaft and each including a ball (612/614) and socket (536/534) joint; one shaft (600) having an internal diameter that is slightly larger than the external diameter than the other shaft (602) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0082] and [0092]); a clamp element (620) provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft (see paragraph [0094] and Figs. 7 and 9); a manually operated fixation element (626) acting on the clamp element for exerting said fast gripping action (see paragraph [0094]).
Myers fails to disclose said first and second shafts of the strut being realized by a synthetic radiolucent plastic material.  However, Karidis discloses that an external fixation strut (75) can have shafts (100/200) realized by a synthetic radiolucent plastic material (see paragraph [0014]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to manufacture the shafts of Myers to be realized by a synthetic radiolucent plastic material as suggested by Karidis in order to allow for light-weight, low-cost struts that do not obstruct imaging of a healing bone area of interest (see Karidis, paragraphs [0014] and [0034]).
Claims 1, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2010/0312243 (Ross ‘243) in view of Karidis and Myers.
Regarding claim 1, Ross ‘243 discloses an improved external fixation strut (10) comprising: an elongated body comprising a first (18) and a second (22/28) hollow tubular shaft; opposite connectors (35/30) respectively coupled to an end portion of the first or the second shaft and each including a ball (34) and socket (38/50) joint; one shaft (18) having an internal diameter that is slightly larger than the external diameter than the other shaft (22) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0035] and Figs. 1 and 2).
Ross ‘243 fails to disclose said first and second shafts of the strut being realized by a synthetic radiolucent plastic material.  However, Karidis discloses that an external fixation strut (75) can have shafts (100/200) realized by a synthetic radiolucent plastic material (see paragraph [0014]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to manufacture the shafts of Ross ‘243 to be realized by a synthetic radiolucent plastic material as suggested by Karidis in order to allow for light-weight, low-cost struts that do not obstruct imaging of a healing bone area of interest (see Karidis, paragraphs [0014] and [0034]).
Ross ‘243 fails to disclose a clamp element provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft; and a manually operated fixation element acting on the clamp element for exerting said fast gripping action.  However, Myers discloses an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; one shaft (600) having an internal diameter that is slightly larger than the external diameter than the other shaft (602) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0082] and [0092]); a clamp element (620) provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft (see paragraph [0094] and Figs. 7 and 9); and a manually operated fixation element (626) acting on the clamp element for exerting said fast gripping action (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the strut of Ross ‘243 to include a clamp element and fixation element as suggested by Myers in order to facilitate fixing of the length of the strut (see Myers, paragraph [0094]).
Regarding claim 5, Myers suggests an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; opposite connectors (608/610) respectively coupled to an end portion of the first or the second shaft and each including a ball (612/614) and socket (536/534) joint;, wherein each ball and socket joint connector is structured to allow an angular movement of the corresponding connector with a spherical angle up to at least 90° (see paragraph [0086]; +/- 45 degrees range of motion allows an angle up to at least 90 degrees from +45 degrees to -45 degrees).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ball and socket joint connector to allow angular movement up to at least 90 degrees as suggested by Myers in order to allow for increase range of motion of the joint (see Myers, paragraph [0086]). 
Regarding claim 13, Ross ‘243 discloses a fixation system including at least a first and a second fixation ring (rings 80 and 82)  and/or at least a fixation arch interconnected by some fixation struts (10a-10f) (understood by the Examiner to mean the system includes at least one ring or fixation arch interconnected by a plurality of fixation struts to another external fixation device) wherein at least one of said fixation struts comprises: an elongated body comprising a first (18) and a second (22/28) hollow tubular shaft; opposite connectors (35/30) respectively coupled to an end portion of the first or the second shaft and each including a ball (34) and socket (38/50) joint; one shaft (18) having an internal diameter that is slightly larger than the external diameter than the other shaft (22) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0035] and Figs. 1 and 2).
Ross ‘243 fails to disclose said first and second shafts of the strut being realized by a synthetic radiolucent plastic material.  However, Karidis discloses that an external fixation strut (75) can have shafts (100/200) realized by a synthetic radiolucent plastic material (see paragraph [0014]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to manufacture the shafts of Ross ‘243 to be realized by a synthetic radiolucent plastic material as suggested by Karidis in order to allow for light-weight, low-cost struts that do not obstruct imaging of a healing bone area of interest (see Karidis, paragraphs [0014] and [0034]).
Ross ‘243 fails to disclose a clamp element provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft; and a manually operated fixation element acting on the clamp element for exerting said fast gripping action.  However, Myers discloses an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; one shaft (600) having an internal diameter that is slightly larger than the external diameter than the other shaft (602) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0082] and [0092]); a clamp element (620) provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft (see paragraph [0094] and Figs. 7 and 9); and a manually operated fixation element (626) acting on the clamp element for exerting said fast gripping action (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the strut of Ross ‘243 to include a clamp element and fixation element as suggested by Myers in order to facilitate fixing of the length of the strut (see Myers, paragraph [0094]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ross ‘243 in view of Karidis and Myers, and further in view of U.S. Patent Application Publication No. 2018/0228515 (Ross ‘515).
Regarding claim 14, Ross ‘243 in view of Karidis and Myers fails to suggest wherein the opposite connectors comprises opposite male and female connectors.  However, Ross ‘515 discloses a strut (6100) that has opposite male (6222) and female (6118) connectors that allow the strut to connect to respective external fixation devices (see paragraphs [0092] and [0095]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the strut to have opposite male and female connectors instead of two male connectors as suggested by Ross ‘515 as such a modification still allows for the strut to be connected to respective external fixation devices and merely involves a substitution of one known mechanism (female connector) for connecting a strut to an external fixation device for another known mechanism (male connector) for connecting a strut to an external fixation device without any unpredictable results.  
Further regarding claim 14, Myers suggests an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; opposite connectors (608/610) respectively coupled to an end portion of the first or the second shaft and each including a ball (612/614) and socket (536/534) joint;, wherein each ball and socket joint connector is structured to allow an angular movement of the corresponding connector with a spherical angle up to at least 90° (see paragraph [0086]; +/- 45 degrees range of motion allows an angle up to at least 90 degrees from +45 degrees to -45 degrees).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ball and socket joint connector to allow angular movement up to at least 90 degrees as suggested by Myers in order to allow for increase range of motion of the joint (see Myers, paragraph [0086]). 
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ross ‘243 in view of Myers, and Ross ‘515.
Regarding claim 18, Ross ‘243 discloses an improved external fixation strut (10) comprising: an elongated body comprising a first (18) and a second (22/28) hollow tubular shaft sliding in a telescopic manner one inside the other (see paragraphs [0035] and Figs. 1 and 2); connectors (35/30) coupled to respective opposite end portions of the elongated body; ball (34) and socket (38/50) joints associated to each connector.
Ross ‘243 fails to suggest wherein the opposite connectors comprises opposite male and female connectors.  However, Ross ‘515 discloses a strut (6100) that has opposite male (6222) and female (6118) connectors that allow the strut to connect to respective external fixation devices (see paragraphs [0092] and [0095]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the strut to have opposite male and female connectors instead of two male connectors as suggested by Ross ‘515 as such a modification still allows for the strut to be connected to respective external fixation devices and merely involves a substitution of one known mechanism (female connector) for connecting a strut to an external fixation device for another known mechanism (male connector) for connecting a strut to an external fixation device without any unpredictable results.  
Ross ‘243 fails to explicitly disclose each ball and socket joint configured for rotating according to a spherical angle up to at least 90 degrees.  However, Myers suggests an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; opposite connectors (608/610) respectively coupled to an end portion of the first or the second shaft and each including a ball (612/614) and socket (536/534) joint;, wherein each ball and socket joint connector is structured to allow an angular movement of the corresponding connector with a spherical angle up to at least 90° (see paragraph [0086]; +/- 45 degrees range of motion allows an angle up to at least 90 degrees from +45 degrees to -45 degrees).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the ball and socket joints to allow angular movement up to at least 90 degrees as suggested by Myers in order to allow for increase range of motion of the joint (see Myers, paragraph [0086]). 
Ross ‘243 fails to disclose a clamp element provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft; and a manually operated fixation element acting on the clamp element for exerting said fast gripping action.  However, Myers discloses an improved external fixation strut (506 or 508) comprising: an elongated body comprising a first (600) and a second (602) hollow tubular shaft; one shaft (600) having an internal diameter that is slightly larger than the external diameter than the other shaft (602) to host internally the other shaft in a slidably and telescopic manner (see paragraphs [0082] and [0092]); a clamp element (620) provided in proximity of overlapping ends of the first and second shaft for providing a fast gripping action stopping the telescopic sliding of one shaft inside the other shaft (see paragraph [0094] and Figs. 7 and 9); and a manually operated fixation element (626) acting on the clamp element for exerting said fast gripping action (see paragraph [0094]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the strut of Ross ‘243 to include a clamp element and fixation element as suggested by Myers in order to facilitate fixing of the length of the strut (see Myers, paragraph [0094]).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ross ‘243 in view of Myers and Ross ‘515, and further in view of Karidis.
Regarding claim 19, Ross ‘243 in view of Myers and Ross ‘515 fails to suggest wherein said first and second shafts of the strut are realized by a synthetic radiolucent plastic material.  However, Karidis discloses that an external fixation strut (75) can have shafts (100/200) realized by a synthetic radiolucent plastic material (see paragraph [0014]).  It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the invention to manufacture the shafts of Ross ‘243 in view of Myers and Ross ‘515 to be realized by a synthetic radiolucent plastic material as suggested by Karidis in order to allow for light-weight, low-cost struts that do not obstruct imaging of a healing bone area of interest (see Karidis, paragraphs [0014] and [0034]).
Allowable Subject Matter
Claims 2-4, 6-12, 15-17, and 20-26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the references disclose external fixation systems that include struts.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J PLIONIS whose telephone number is (571)270-3027.  The examiner can normally be reached on Monday - Friday, 10:00 a.m. - 6:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert, can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J PLIONIS/Primary Examiner, Art Unit 3773